       Case 8:12-bk-13144-MW                   Doc 264 Filed 12/04/18 Entered 12/04/18 14:48:00                                       Desc
                                                Main Document     Page 1 of 3

  Attorney or Party Name, Address, Telephone & FAX                        FOR COURT USE ONLY
  Nos., State Bar No. & Email Address
  Kristin A. Zilberstein, Esq. (SBN: 200041)
  Jennifer R. Bergh, Esq. (SBN 305219)
  LAW OFFICES OF MICHELLE GHIDOTTI
  1920 Old Tustin Ave.
  Santa Ana, CA 92705
  Ph: (949) 427-2010 ext. 1010
  Fax: (949) 427-2732
  kzilberstein@ghidottilaw.com




      Movant(s) appearing without an attorney
      Attorney for Movant(s)
                                      UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

  In re:                                                                  CASE NO.: 8:12-bk-13144-MW
  Hector Antonio Alvarado
                                                                          CHAPTER: 11


                                                                                  DECLARATION THAT NO PARTY
                                                                                REQUESTED A HEARING ON MOTION
                                                                                                 LBR 9013-1(o)(3)


                                                                                                 [No Hearing Required]
                                                           Debtor(s).


  1. I am the      Movant(s) or          attorney for Movant(s) or           employed by attorney for Movant(s).

  2. On (date): 11/15/2018          Movant(s) filed a motion or application (Motion) entitled:
      MOTION TO REOPEN CASE

  3. A copy of the Motion and notice of motion is attached to this declaration.

  4. On (date): 11/15/2018 Movant(s), served a copy of          the notice of motion or    the Motion and notice of motion
     on required parties using the method(s) identified on the Proof of Service of the notice of motion.

  5. Pursuant to LBR 9013-1(o), the notice of motion provides that the deadline to file and serve a written response and
     request for a hearing is 14 days after the date of service of the notice of motion, plus 3 additional days if served by
     mail, or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).

  6. More than 14       days have passed after Movant(s) served the notice of motion.

  7. I checked the docket for this bankruptcy case and/or adversary proceeding, and no response and request for hearing
     was timely filed.

  8. No response and request for hearing was timely served on Movant(s) via Notice of Electronic Filing, or at the street
     address, email address, or facsimile number specified in the notice of motion.

         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 1                    F 9013-1.2.NO.REQUEST.HEARING.DEC
       Case 8:12-bk-13144-MW                    Doc 264 Filed 12/04/18 Entered 12/04/18 14:48:00                                       Desc
                                                 Main Document     Page 2 of 3
  9. Based on the foregoing, and pursuant to LBR 9013-1(o), a hearing is not required.

Movant(s) requests that the court grant the motion and enter an order without a hearing.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




    Date: 12/04/2018                                       _______________________________________________
                                                           /s/ Kristin A. Zilberstein
                                                           Signature


                                                           Kristin A. Zilberstein
                                                           _______________________________________________
                                                           Printed name




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 2                    F 9013-1.2.NO.REQUEST.HEARING.DEC
       Case 8:12-bk-13144-MW                    Doc 264 Filed 12/04/18 Entered 12/04/18 14:48:00                                       Desc
                                                 Main Document     Page 3 of 3

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1920 Old Tustin Ave.
Santa Ana CA 92705

A true and correct copy of the foregoing document entitled: DECLARATION THAT NO PARTY REQUESTED A
HEARING ON MOTION [LBR 9013-1(o)(3)] will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/14/2018 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 Debtor Counsel:Michael D Franco francolawfirm@hotmail.com, r58382@notify.bestcase.com
 US Trustee:United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 US Trustee Counsel: Frank Cadigan frank.cadigan@usdoj.gov
 US Trustee Counsel:Nancy S Goldenberg nancy.goldenberg@usdoj.gov

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 12/14/2018 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Debtor: Hector Antonio Alvarado 12501 Philadelphia St Whittier, CA 90601 (US Mail)




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 12/04/2018        Krystle Miller                                                    /s/ Krystle Miller
 Date                       Printed Name                                                     Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 3                    F 9013-1.2.NO.REQUEST.HEARING.DEC
